DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action on the merits.  Claims 1-11 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim priority for foreign application JP 2020-066464 filed on 04/02/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the first, second, and third emotion estimating units in claims 1-2 and 9;
"…unit…configured to estimate an emotion of a driver of a vehicle…"
“…unit…configured to estimate an emotion of a traffic participant around the vehicle…”
“…unit…configured to estimate an emotion of a passenger other than the driver of the vehicle…”
the first and second communicators in claims 9 and 11;
“…configured to transmit the data on the first location…”
"…configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1: 
Step 1: Claim 1 is directed to an apparatus for controlling a vehicle (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
Step 2A Prong 1: Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A driving assistance apparatus comprising:
a first emotion estimating unit configured to estimate an emotion of a driver of a vehicle;
a second emotion estimating unit configured to estimate an emotion of a traffic participant around the vehicle;
a storage configured to store data on a first location where the driver of the vehicle has felt no danger and traffic participant has felt danger from the vehicle; and
a notification controller configured to notify the driver of the stored data on the first location.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “estimating an emotion of a driver of a vehicle” in the context of this claim encompasses insignificant extra-solution activity (i.e., data gathering) in a generic or general-purpose vehicle control environment. The limitations in the context of this claim are recited at such a high level of generality that they can be practically be performed in the human mind.
Step 2A Prong 2: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical
application. As noted in the 2019 PEG, it must be determined whether any additional elements
in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that
additional elements merely using a computer to implement an abstract idea, adding insignificant
extra solution activity, or generally linking use of a judicial exception to a particular
technological environment or field of use do not integrate a judicial exception into a “practical
application.”
The examiner submits that the additional limitations “storing data on a first location” and “notifying the driver of the stored data on the first location” are well-understood, routine, and conventional functions when claimed in a merely generic manner. The limitations are recited at such a high level of generality such that it amounts no more than insignificant extra-solution activity for the handling and transfer of data.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to the integration of the abstract idea into a practical application, the examiner submits that the additional limitations of the storage and notification controller, which perform functions running within the driving assistance apparatus, are recited at a high-level of generality (i.e. as a generic means for handling and transferring data).
Therefore, claim 1 is ineligible under 35 U.S.C §101.
Regarding Independent Claim 9: 
Step 1: Claim 9 is directed to a data collection system and apparatus for controlling a vehicle (i.e., a machine). Therefore, claim 9 is within at least one of the four statutory categories.
Step 2A Prong 1: Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity and/or c) mental processes.
Independent claim 9 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 9 recites:
A data collection system comprising:
A driving assistance apparatus to be mounted in a vehicle; and
a management server configured to communicate with the driving assistance apparatus,
the driving assistance apparatus including a first emotion estimating unit configured to estimate an emotion of a driver of the vehicle, a second emotion estimating unit configured to estimate an emotion of a traffic participant around the vehicle,
a storage configured to store data on a first location where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, and
a first communicator configured to transmit the data on the first location, 
the management server including a data memory configured to accumulate the data on the first location transmitted from the driving assistance apparatus, and
a second communicator configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus.
a notification controller configured to notify the driver of the stored data on the first location.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “estimating an emotion of a driver of a vehicle” in the context of this claim encompass insignificant extra-solution activity (i.e., data gathering) in a generic or general-purpose vehicle control environment. The limitations in the context of this claim are recited at such a high level of generality that they can be practically be performed in the human mind.
Step 2A Prong 2: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical
application. As noted in the 2019 PEG, it must be determined whether any additional elements
in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that
additional elements merely using a computer to implement an abstract idea, adding insignificant
extra solution activity, or generally linking use of a judicial exception to a particular
technological environment or field of use do not integrate a judicial exception into a “practical
application.”
The examiner submits that the additional limitations “communicating with the driving assistance apparatus,” “storing data on a first location,” “transmitting data on a first location,” “accumulating data,” and “notifying the driver of the stored data” are well-understood, routine, and conventional functions when claimed in a merely generic manner. The limitations are recited at such a high level of generality such that it amounts no more than insignificant extra-solution activity (i.e., data gathering).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Regarding Step 2B of the 2019 PEG, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to the integration of the abstract idea into a practical application, the examiner submits that the additional limitations of the storage, communicators, management server, and notification controller, which perform functions running within the driving assistance apparatus, are recited at a high-level of generality (i.e. data gathering).
Therefore, claim 9 is ineligible under 35 U.S.C §101.
Regarding Independent Claim 10: 
Step 1: Claim 10 is directed to a driving assistance apparatus (i.e., a machine). Therefore, claim 10 is within at least one of the four statutory categories.
Step 2A Prong 1: Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity and/or c) mental processes.
Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 9 recites:
A data collection system comprising:
circuitry configured to estimate an emotion of a driver of a vehicle, and 
estimate an emotion of a traffic participant around the vehicle; and
a storage configured to store data on a first location where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, 
wherein the circuitry is further configured to notify the driver of the stored data on the first location.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “estimating an emotion of a driver of a vehicle” in the context of this claim encompass insignificant extra-solution activity (i.e., data gathering) in a generic or general-purpose vehicle control environment. The limitations in the context of this claim are recited at such a high level of generality that they can be practically be performed in the human mind.
Step 2A Prong 2: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical
application. As noted in the 2019 PEG, it must be determined whether any additional elements
in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that
additional elements merely using a computer to implement an abstract idea, adding insignificant
extra solution activity, or generally linking use of a judicial exception to a particular
technological environment or field of use do not integrate a judicial exception into a “practical
application.”
The examiner submits that the additional limitations “storing data on a first location” and “notifying the driver of the stored data” are well-understood, routine, and conventional functions when claimed in a merely generic manner. The limitations are recited at such a high level of generality such that it amounts no more than insignificant extra-solution activity (i.e., data gathering).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Regarding Step 2B of the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to the integration of the abstract idea into a practical application, the examiner submits that the additional limitations of the storage and notification controller, which perform functions running within the driving assistance apparatus, are recited at a high-level of generality (i.e. data gathering)
Therefore, claim 10 is ineligible under 35 U.S.C §101.
Regarding Independent Claim 11: 
Step 1: Claim 11 is directed to a data collection system and apparatus for controlling a vehicle (i.e., a machine). Therefore, claim 11 is within at least one of the four statutory categories.
Step 2A Prong 1: Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity and/or c) mental processes.
Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 9 recites:
A data collection system comprising:
A driving assistance apparatus to be mounted in a vehicle; and
a management server configured to communicate with the driving assistance apparatus,
the driving assistance apparatus including circuitry configured to estimate an emotion of a driver of the vehicle, and estimate an emotion of a traffic participant around the vehicle,
a storage configured to store data on a first location where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, and
a first communicator configured to transmit the data on the first location, 
the management server including a data memory configured to accumulate the data on the first location transmitted from the driving assistance apparatus, and
a second communicator configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus.
a notification controller configured to notify the driver of the stored data on the first location.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “estimating an emotion of a driver of a vehicle” in the context of this claim encompass insignificant extra-solution activity (i.e., data gathering) in a generic or general-purpose vehicle control environment. The limitations in the context of this claim are recited at such a high level of generality that they can be practically be performed in the human mind.
Step 2A Prong 2: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical
application. As noted in the 2019 PEG, it must be determined whether any additional elements
in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that
additional elements merely using a computer to implement an abstract idea, adding insignificant
extra solution activity, or generally linking use of a judicial exception to a particular
technological environment or field of use do not integrate a judicial exception into a “practical
application.”
The examiner submits that the additional limitations “communicating with the driving assistance apparatus,” “storing data on a first location,” “transmitting data on a first location,” “accumulating data,” and “notifying the driver of the stored data” are well-understood, routine, and conventional functions when claimed in a merely generic manner. The limitations are recited at such a high level of generality such that it amounts no more than insignificant extra-solution activity (i.e., data gathering).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to the integration of the abstract idea into a practical application, the examiner submits that the additional limitations of the storage, communicators, management server, and notification controller, which perform functions running within the driving assistance apparatus, are recited at a high-level of generality (i.e. data gathering).
Therefore, claim 11 is ineligible under 35 U.S.C §101.
Dependent Claims
Dependent claims 2-8 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Dependent claims recite the limitations of “estimating an emotion” in claim 2, “providing notification” in claims 3-4, and “storing data” in claims 5-8, which are further directed toward an abstract idea and are considered insignificant extra-solution activity. Therefore, claims 2-8 are not patent eligible under the same rationale as provided in the rejection of independent claim 1. 
As such, claims 1-11 are rejected under 35 USC §101 as being drawn to an abstract idea without significant more, and thus are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuno of US 20200394920, filed 08/07/2012 hereinafter “Suzuno” in view of Umezane of DE 112015000123 T5, filed 04/07/2015, hereinafter “Umezane”.
Regarding claim 1, Suzuno teaches:
A driving assistance apparatus comprising: (See at least [0035]: “The information processing system 10 is formed with first information processing apparatuses (hereinafter referred to as “terminal devices”) 20 to be used by a driver, a pedestrian, and the like, and a second information processing apparatus (hereinafter referred to as the “server device”) 50 to supply advice information to the first information processing apparatuses 20.” Examiner interprets the information process system to be a driving assistance apparatus that supplies advice information to the driver.)
a first emotion estimating unit configured to estimate an emotion of a driver of a vehicle; (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian.)
a second emotion estimating unit configured to estimate an emotion of a traffic participant around the vehicle; (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian)
a storage configured to store data on a first location (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Suzuno does not explicitly teach:
where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle;
and a notification controller configured to notify the driver of the stored data on the first location.
Umezane teaches:
where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle; (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
and a notification controller configured to notify the driver of the stored data on the first location. (See at least pg. 3, ¶5: "The notification content may be changed according to a calculated distance. This may force the driver to be adequately aware of the danger level, e.g. By vigorously alerting the driver if the danger level is high, and alerting the driver so that he or she is forced to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a hazard information level representing a distance between a pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle. An emergency alarm can be issued in a really dangerous situation to the driver (claim 3)” and pg. 9, ¶12: “As in 8th 2 is a driver side danger information generation unit 6 the driver-side portable terminal 5 with a distance-between-pedestrian calculation unit 42 equipped to calculate distances between pedestrians based on data stored in pedestrian location storage units 8-1, ..., 8-n are stored.” Examiner interprets the stored data on the second location to include the distance between the vehicle and the pedestrian. When the driver is made aware of the danger, it is implied that they also experience a feeling of danger. The system alerts the driver of a location where a higher danger level can be felt due to the vehicle’s decreasing distance to surrounding traffic participants.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno with Umezane’s technique of including a notification controller to notify the driver of the stored data on a location where the driver has not felt danger and the traffic participant has felt danger. Doing so would alert the driver who is unaware of a nearby pedestrian or vehicle, allowing the driver time to maneuver the vehicle and avoid a collision with the traffic participant at that particular location.

Regarding claim 3, Suzuno and Umezane in combination teach all the limitations of claim 1 as discussed above; however, Suzuno does not explicitly teach: 
wherein the notification controller is configured to provide notification of the first location before the vehicle travels through the first location, and 
to provide, before the vehicle travels through a second location
where the driver of the vehicle has felt danger, notification of the second location,
and the notification of the first location and the notification of the second location are provided differently from each other.
Umezane teaches: 
wherein the notification controller is configured to provide notification of the first location before the vehicle travels through the first location, and (See at least pg. 3, ¶7: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle. An emergency alarm can be issued in a really dangerous situation to the pedestrian (claim 4).” Examiner interprets the stored data on the first location to include the calculated distance between the vehicle and the pedestrian. The system alerts the pedestrian of a location where a higher danger level can be felt due to the nearby vehicle’s decreasing distance to surrounding traffic participants. A warning notification is provided to the traffic participant prior to the vehicle reaching the calculated distance to the traffic participant.) 
to provide, before the vehicle travels through a second location
where the driver of the vehicle has felt danger, notification of the second location, (See at least pg. 3, ¶5: “This may force the driver to be adequately aware of the danger level, e.g. By vigorously alerting the driver if the danger level is high, and alerting the driver so that he or she is forced to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a hazard information level representing a distance between a pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle. An emergency alarm can be issued in a really dangerous situation to the driver (claim 3).” Examiner interprets the stored data on the second location as the distance between the vehicle and the pedestrian. When the driver is made aware of the danger, it is implied that they also experience a feeling of danger. The system alerts the driver of a location where a higher danger level can be felt due to the vehicle’s decreasing distance to surrounding traffic participants.)
and the notification of the first location and the notification of the second location are provided differently from each other. (See at least pg. 7, ¶4: “That is, the pedestrian-side portable terminal 2 notifies the pedestrian of a hazard using an alarm sound, a voice output or the like corresponding to the threshold level” and pg. 10, ¶2: “The way of notifying the latter notification information is not limited to the above-described manner, that is, displaying the notification information on the display screen of the driver-side portable terminal 5, the cooperative vehicle navigation device 19 or the windshield display device 14 of the vehicle 3 according to the hazard level” and 
The notification of the first location, which is directed to the traffic participant, is provided in the form of an alarm sound or voice output, whereas the notification of the second location, which directed to the driver, can be provided through a display screen, navigation device, or windshield display device.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno with Umezane’s technique of providing distinct notifications for a location where only the traffic participant feels danger and a location where the driver also feels danger. Doing so would help reduce the number of accidents by making the driver aware of a location where nearby traffic participants feel danger from the vehicle or where the driver feels danger from the traffic participant. It would be obvious to provide these notifications prior to reaching either location so as to allow time for the driver or traffic participant to adjust their speed or trajectory and avoid a collision at that particular location.

Regarding claim 5, Suzuno and Umezane in combination teach all the limitations of claim 1 as discussed above, in addition to:
wherein the storage is configured to store, as the data on the first location, data on a traveling position (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Suzuno does not explicitly teach: 
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion.
Umezane teaches:  
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion. (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger, which is a negative emotion, until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno’s storage unit with Umezane’s technique of including the estimation of negative emotion for the driver and traffic participant. Doing so would account for negative emotions, other than danger, that may arise for the driver and traffic participant during a near-miss incident or dangerous situation. Other negative emotions can include fear, anxiety, or discomfort. Estimating and storing other types of negative emotions increases the system’s robustness for interpreting human expression.

Regarding claim 7, Suzuno and Umezane in combination teach all the limitations of claim 3, furthermore, Suzuno teaches:
wherein the storage is configured to store, as the data on the first location, data on a traveling position (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Suzuno does not explicitly teach: 
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion.
Umezane teaches:  
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion. (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger, which is a negative emotion, until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno’s storage unit with Umezane’s technique of including the estimation of negative emotion for the driver and traffic participant. Doing so would account for negative emotions, other than danger, that may arise for the driver and traffic participant during a near-miss incident or dangerous situation. Other negative emotions can include fear, anxiety, or discomfort. Estimating and storing other types of negative emotions increases the system’s robustness for interpreting human expression.

Regarding claim 10, Suzuno teaches:
A driving assistance apparatus comprising: (See at least [0035]: “The information processing system 10 is formed with first information processing apparatuses (hereinafter referred to as “terminal devices”) 20 to be used by a driver, a pedestrian, and the like, and a second information processing apparatus (hereinafter referred to as the “server device”) 50 to supply advice information to the first information processing apparatuses 20.” Examiner interprets the information process system to be a driving assistance apparatus that supplies advice information to the driver.)
circuitry configured to estimate an emotion of a driver of a vehicle, and (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian and falls under the category of circuitry.)
estimate an emotion of a traffic participant around the vehicle; and (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian and falls under the category of circuitry.)
a storage configured to store data on a first location (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Suzuno does not explicitly teach: 
where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, 
wherein the circuitry is further configured to notify the driver of the stored data on the first location.
Umezane teaches:
where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
wherein the circuitry is further configured to notify the driver of the stored data on the first location. (See at least pg. 3, ¶5: "The notification content may be changed according to a calculated distance. This may force the driver to be adequately aware of the danger level, e.g. By vigorously alerting the driver if the danger level is high, and alerting the driver so that he or she is forced to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a hazard information level representing a distance between a pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle. An emergency alarm can be issued in a really dangerous situation to the driver (claim 3)” and pg. 9, ¶12: “As in 8th 2 is a driver side danger information generation unit 6 the driver-side portable terminal 5 with a distance-between-pedestrian calculation unit 42 equipped to calculate distances between pedestrians based on data stored in pedestrian location storage units 8-1, ..., 8-n are stored.” Examiner interprets the stored data on the second location to include the distance between the vehicle and the pedestrian. When the driver is made aware of the danger, it is implied that they also experience a feeling of danger. The system’s circuitry alerts the driver of a location where a higher danger level can be felt due to the vehicle’s decreasing distance to surrounding traffic participants.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno with Umezane’s technique of including a notification controller to notify the driver of the stored data on a location where the driver has not felt danger and the traffic participant has felt danger. Doing so would alert the driver who is unaware of a nearby pedestrian or vehicle, allowing the driver time to maneuver the vehicle and avoid a collision with the traffic participant at that particular location.

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuno in view of Umezane and further in view of Yoshida of US 20170225677 A1, filed 08/19/2015, hereinafter “Yoshida”.
Regarding claim 2, Suzuno and Umezane teach all the limitations of claim 1.
Suzuno and Umezane do not explicitly teach: 
further comprising a third emotion estimating unit configured to estimate an emotion of a passenger other than the driver of the vehicle, 
wherein the data on the first location includes data on a location where the driver of the vehicle has felt no danger and the passenger of the vehicle has felt danger.
Yoshida teaches: 
further comprising a third emotion estimating unit configured to estimate an emotion of a passenger other than the driver of the vehicle (See at least [0047]: “The driver biological information detector 3 detects the driver's biological information and outputs a detection signal. Specifically, the driver biological information detector 3 detects conscious or emotional situations of a user (driver or fellow passenger) by using various sensors (unshown) to measure an electrocardiogram, a heart rate, a blood pressure, or sweating or a brain activation region measuring instrument 23 (see FIGS. 11A and 11B) to measure distribution of brain activation regions.” The biological information detector can estimate the emotions of a user, which includes a passenger other than the driver.) 
wherein the data on the first location includes data on a location (See at least [0112]: “At S210 in FIG. 3, the controller 12 recognizes seating of the driver and confirms who the driver is. After confirming the driver, the controller 12 proceeds to S220 and determines whether emotion data about the driver is stored. The emotion data records what uneasiness the driver feels on what road and in which traveling state. In this case, the controller 12 searches the storage 13 of the driving control system 1, the center server 20 at a remote place, or the mobile device 21 carried by the user to confirm whether the emotion data about the driver is available. If the vehicle is driven by the user for the first time, the controller 12 confirms availability of the emotion data by accessing the center server 20 that records the user information.” Examiner interprets the stored data to be the emotion data, which includes the road or location where the driver feels uneasy.)
where the driver of the vehicle has felt no danger and the passenger of the vehicle has felt danger. (See at least [0030] & Fig. 19, which recites: "FIG. 19 is a diagram illustrating an example where a driver does not feel uneasy despite a short inter-vehicular distance but a fellow passenger feels uneasy unless an inter-vehicular distance is ensured to be longer than or equal to an average distance" The inter-vehicular distance is interpreted as the distance between the driver’s vehicle and a surrounding vehicle or traffic participant, which can also be used as a location. It is implied that the feeling of uneasiness coincides with the feeling of danger.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno and Umezane’s driving assistance apparatus with Yoshida’s technique of estimating the emotion of a passenger in the vehicle and storing data on a location where the driver does not feel danger and the passenger feels danger. Doing so would allow the system to account for the passenger’s emotions when storing dangerous location information. This would create a more comfortable experience for any passengers inside the vehicle as well, in addition to the driver and traffic participants. This would also alert the driver who is unaware of a nearby traffic participant, allowing the driver time to maneuver the vehicle and avoid a collision with the traffic participant at that particular location, thereby increasing ride comfort for the passenger as well.

Regarding claim 4, Suzuno, Umezane, and Yoshida in combination teach all the limitations of claim 2.
Suzuno and Yoshida do not explicitly teach:
wherein the notification controller is configured to provide notification of the first location before the vehicle travels through the first location, and 
to provide, before the vehicle travels through a second location where the driver of the vehicle has felt danger, notification of the second location, and 
the notification of the first location and the notification of the second location are provided differently from each other.
Umezane teaches:
wherein the notification controller is configured to provide notification of the first location before the vehicle travels through the first location, and (See at least pg. 3, ¶7: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle. An emergency alarm can be issued in a really dangerous situation to the pedestrian (claim 4).” Examiner interprets the stored data on the first location to include the calculated distance between the vehicle and the pedestrian. The system alerts the pedestrian of a location where a higher danger level can be felt due to the nearby vehicle’s decreasing distance to surrounding traffic participants. A warning notification is provided to the traffic participant prior to the vehicle reaching the calculated distance to the traffic participant.) 
to provide, before the vehicle travels through a second location
where the driver of the vehicle has felt danger, notification of the second location, (See at least pg. 3, ¶5: “This may force the driver to be adequately aware of the danger level, e.g. By vigorously alerting the driver if the danger level is high, and alerting the driver so that he or she is forced to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a hazard information level representing a distance between a pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle. An emergency alarm can be issued in a really dangerous situation to the driver (claim 3).” Examiner interprets the stored data on the second location as the distance between the vehicle and the pedestrian. When the driver is made aware of the danger, it is implied that they also experience a feeling of danger. The system alerts the driver of a location where a higher danger level can be felt due to the vehicle’s decreasing distance to surrounding traffic participants.)
and the notification of the first location and the notification of the second location are provided differently from each other. (See at least pg. 7, ¶4: “That is, the pedestrian-side portable terminal 2 notifies the pedestrian of a hazard using an alarm sound, a voice output or the like corresponding to the threshold level” and pg. 10, ¶2: “The way of notifying the latter notification information is not limited to the above-described manner, that is, displaying the notification information on the display screen of the driver-side portable terminal 5, the cooperative vehicle navigation device 19 or the windshield display device 14 of the vehicle 3 according to the hazard level” and 
The notification of the first location, which is directed to the traffic participant, is provided in the form of an alarm sound or voice output, whereas the notification of the second location, which directed to the driver, can be provided through a display screen, navigation device, or windshield display device.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno and Yoshida’s driving assistance apparatus with Umezane’s technique of providing distinct notifications for a location where only the traffic participant feels danger and a location where the driver also feels danger. Doing so would help reduce the number of accidents by making the driver aware of a location where nearby traffic participants feel danger from the vehicle or where the driver feels danger from the traffic participant. It would be obvious to provide these notifications prior to reaching either location so as to allow time for the driver or traffic participant to adjust their speed or trajectory and avoid a collision at that particular location.

Regarding claim 6, Suzuno, Umezane, and Yoshida teach all the limitations of claim 2.
Suzuno additionally teaches:
wherein the storage is configured to store, as the data on the first location, data on a traveling position (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Suzuno and Yoshida do not explicitly teach:
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion.
Umezane teaches:  
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion. (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger, which is a negative emotion, until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno’s storage unit with Umezane’s technique of including the estimation of negative emotion for the driver and traffic participant. Doing so would account for negative emotions, other than danger, that may arise for the driver and traffic participant during a near-miss incident or dangerous situation. Other negative emotions can include fear, anxiety, or discomfort. Estimating and storing other types of negative emotions increases the system’s robustness for interpreting human expression.

Regarding claim 8, Suzuno, Umezane, and Yoshida teach all the limitations of claim 4.
Suzuno additionally teaches:
wherein the storage is configured to store, as the data on the first location, data on a traveling position (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Suzuno and Yoshida do not explicitly teach: 
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion.
Umezane teaches:  
where the driver of the vehicle is estimated to have no negative emotion and the traffic participant is estimated to have a negative emotion. (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger, which is a negative emotion, until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno’s storage unit with Umezane’s technique of including the estimation of negative emotion for the driver and traffic participant. Doing so would account for negative emotions, other than danger, that may arise for the driver and traffic participant during a near-miss incident or dangerous situation. Other negative emotions can include fear, anxiety, or discomfort. Estimating and storing other types of negative emotions increases the system’s robustness for interpreting human expression.

 Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuno in view of Umezane and further in view of Aist of US 20190094034 A1, filed 05/03/2012, hereinafter “Aist”.
Regarding claim 9, Suzuno teaches:
A data collection system comprising: (See at least [0010]: “A third aspect of this technique lies in an information processing apparatus that includes: a location information acquiring unit that acquires location information; a biological information acquiring unit that acquires biological information about a user; a transportation means identifying unit that identifies the transportation means of the user; a communication unit; a control unit that transmits the location information acquired by the location information acquiring unit, the biological information acquired by the biological information acquiring unit, and transportation means information indicating the transportation means identified by the transportation means identifying unit from the communication unit to an information processing apparatus that provides advice information, the location information, the biological information, and the transportation means information being associated with one another; and an advice presenting unit that presents advice based on the advice information received by the communication unit.” Examiner interprets the information processing apparatus to be the data collection system, since it is shown that the system that collects data from the surroundings and the user.)
a driving assistance apparatus to be mounted in a vehicle; and (See at least claim 1: “An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle, determine an advice target location of a plurality of advice target locations at which advice is to be presented, wherein each one of the plurality of advice target locations is determined based on associated log information including the location information received from the first terminal device and the biological information received from the second terminal device, set an advice presentation region where advice is to be presented based on the determined advice target location, and provide the advice to the driver based on the set advice presentation region.” Examiner interprets the terminal device as part of the driving assistance apparatus, which is attached to the vehicle.)
a management server configured to communicate with the driving assistance apparatus, (See at least [0035]: “FIG. 1 shows an example configuration of an information processing system. The information processing system 10 is formed with first information processing apparatuses (hereinafter referred to as "terminal devices") 20 to be used by a driver, a pedestrian, and the like, and a second information processing apparatus (hereinafter referred to as the "server device") 50 to supply advice information to the first information processing apparatuses 20. [0036] The terminal devices 20 are connected to the server device 50 via a network 90 such as a public communication network." The terminal devices, which are interpreted to be part of the driving assistance apparatus, communicates with the server device via network.)
the driving assistance apparatus including a first emotion estimating unit configured to estimate an emotion of a driver of the vehicle, (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian.)
a second emotion estimating unit configured to estimate an emotion of a traffic participant around the vehicle; (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian)
a storage configured to store data on a first location (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Umezane teaches: 
where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, and (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
the management server including a data memory configured to accumulate the data on the first location transmitted from the driving assistance apparatus, (See at least [0064]: "The control unit 45 is formed with a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like. The CPU executes a program stored in the ROM or the storage unit 42, to control operations of the respective components based on an operation signal from the user interface unit 44, and cause the terminal device 20 in accordance with a user operation. The control unit 45 associates the location information, the biological information, and the transportation means information with one another, and transmits these pieces of information from the communication unit 35 to the server device 50 that provides advice information. The control unit 45 further causes the display unit 41 or the audio output unit 43 to present advice based on the current location and received advice information" and [0084]: "The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." The control unit, which belongs to the information processing apparatus, is responsible for transmitting the acquired biological and location information from the terminal device or driving assistance apparatus to the storage unit in the management server or server device.)
Suzuno and Umezane do not explicitly teach:
a first communicator configured to transmit the data on the first location, 
the management server including a data memory configured to accumulate the data on the first location transmitted from the driving assistance apparatus, and 
a second communicator configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus.
Aist teaches:
a first communicator configured to transmit the data on the first location, and (See at least [0027-0028]: “Referring now to FIG. 1, therein is shown a navigation system 100 with a communication mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server, with a communication path 104, such as a wireless or wired network. For example, the first device 102 can be of any of a variety of mobile devices, such as a cellular phone, personal digital assistant, a notebook computer, automotive telematic navigation system, or other multi-functional mobile communication or entertainment device. The first device 102 can be a standalone device, or can be incorporated with a vehicle, for example a car, truck, motorcycle, tricycle, bicycle, bus, ship, submarine, or train. The vehicle can be powered either by a motor, human, or animal. The first device 102 can couple to the communication path 104 to communicate with the second device 106” and [0252]: "For example, based on detecting the hazardous incident along the path 218 to be traveled by the first device 218, the second device 106 can generate the emergency information 238. In this example, the generated instance of the emergency information 218 can include the physical location 210 of the hazardous incident. After generating the emergency information 238, the second device 106 can communicate the emergency information 238 to the first device 102." Examiner interprets the navigation system to be a driving assistance apparatus that includes a first device or first communicator. It is shown that the first communicator is able to transmit data on the location of a hazardous incident. 
a second communicator configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus. (See at least [0031]: "The second device 106 can have a means for coupling with the communication path 104 to communicate with the first device 102" and [0252]: "For example, based on detecting the hazardous incident along the path 218 to be traveled by the first device 218, the second device 106 can generate the emergency information 238. In this example, the generated instance of the emergency information 218 can include the physical location 210 of the hazardous incident. After generating the emergency information 238, the second device 106 can communicate the emergency information 238 to the first device 102." Examiner interprets the navigation system to be a driving assistance apparatus that includes a first device or first communicator. It is implied that the first communicator transmits data on the location of a hazardous incident to the second device or second communicator, since the second communicator uses the first communicator’s acquired data to generate emergency information. This emergency information is then transmitted back to the first device.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno and Umezane’s driving assistance apparatus with Aist’s technique of including a first communicator and second communicator for transmitting location information from the driving assistance apparatus to the management server, and vice versa. By enabling the exchange of hazardous location information between the driving assistance and apparatus, the system can use the acquired location information to provide the driver with advice or alerts for collision avoidance in real time.

Regarding claim 11, Suzuno teaches:
A data collection system comprising: (See at least [0010]: “A third aspect of this technique lies in an information processing apparatus that includes: a location information acquiring unit that acquires location information; a biological information acquiring unit that acquires biological information about a user; a transportation means identifying unit that identifies the transportation means of the user; a communication unit; a control unit that transmits the location information acquired by the location information acquiring unit, the biological information acquired by the biological information acquiring unit, and transportation means information indicating the transportation means identified by the transportation means identifying unit from the communication unit to an information processing apparatus that provides advice information, the location information, the biological information, and the transportation means information being associated with one another; and an advice presenting unit that presents advice based on the advice information received by the communication unit.” Examiner interprets the information processing apparatus to be the data collection system, since it is shown that the system that collects data from the surroundings and the user.)
a driving assistance apparatus to be mounted in a vehicle; and (See at least claim 1: “An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle, determine an advice target location of a plurality of advice target locations at which advice is to be presented, wherein each one of the plurality of advice target locations is determined based on associated log information including the location information received from the first terminal device and the biological information received from the second terminal device, set an advice presentation region where advice is to be presented based on the determined advice target location, and provide the advice to the driver based on the set advice presentation region.” Examiner interprets the terminal device as part of the driving assistance apparatus, which is attached to the vehicle.)
a management server configured to communicate with the driving assistance apparatus, (See at least [0035]: “FIG. 1 shows an example configuration of an information processing system. The information processing system 10 is formed with first information processing apparatuses (hereinafter referred to as "terminal devices") 20 to be used by a driver, a pedestrian, and the like, and a second information processing apparatus (hereinafter referred to as the "server device") 50 to supply advice information to the first information processing apparatuses 20. [0036] The terminal devices 20 are connected to the server device 50 via a network 90 such as a public communication network." The terminal devices, which are interpreted to be part of the driving assistance apparatus, communicates with the server device via network.)
the driving assistance apparatus including circuitry configured to estimate an emotion of a driver of the vehicle, and (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian.)
estimate an emotion of a traffic participant around the vehicle, (See at least [0089]: “The server device 50 analyzes the biological information, estimates in what state of emotion the driver or the pedestrian using the terminal device 20 is, and then moves on to step ST33" and claim 1, which recites: "An information processing apparatus comprising: circuitry configured to receive location information from a first terminal device and biological information from a second terminal device, wherein the first terminal device is attached to a vehicle and the second terminal device is attached to a driver of the vehicle." Suzuno’s server device estimates the emotional state of the driver using biological information collected by the terminal device, which can be held or worn by both the driver and pedestrian)
a storage configured to store data on a first location (See at least [0084]: “The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." Location information, which is collected by the terminal device, is stored in the storage unit.)
Umezane teaches: 
where the driver of the vehicle has felt no danger and the traffic participant has felt danger from the vehicle, and (See at least pg. 3, ¶7 & Fig. 1: “The notification content may be changed according to a calculated distance. This may force the pedestrian to be adequately aware of a hazard level, e.g. By vigorously alerting the pedestrian if the danger level is high, and alerting the pedestrian to force him or her to be alert if the danger level is low. This measure can thus increase the effectiveness of the invention in a practical sense. That is, a danger information level representing a distance between the pedestrian and the vehicle driven by the driver may be set based on the distance between the pedestrian and the vehicle.” Fig. 1 shows the driver inside of a vehicle at an intersection where the nearby pedestrian is not immediately seen. It is implied that the driver does not feel danger until the nearby pedestrian comes into view. Examiner interprets that the pedestrian feels danger from the vehicle when he or she is made adequately aware of the hazard level at a certain distance from the vehicle.)
the management server including a data memory configured to accumulate the data on the first location transmitted from the driving assistance apparatus, (See at least [0064]: "The control unit 45 is formed with a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like. The CPU executes a program stored in the ROM or the storage unit 42, to control operations of the respective components based on an operation signal from the user interface unit 44, and cause the terminal device 20 in accordance with a user operation. The control unit 45 associates the location information, the biological information, and the transportation means information with one another, and transmits these pieces of information from the communication unit 35 to the server device 50 that provides advice information. The control unit 45 further causes the display unit 41 or the audio output unit 43 to present advice based on the current location and received advice information" and [0084]: "The server device 50 receives information transmitted from each terminal device 20, accumulates the information in the storage unit 52, for example, and then moves on to step ST12." The control unit, which belongs to the information processing apparatus, is responsible for transmitting the acquired biological and location information from the terminal device or driving assistance apparatus to the storage unit in the management server or server device.)
Suzuno and Umezane do not explicitly teach:
a first communicator configured to transmit the data on the first location, 
the management server including a data memory configured to accumulate the data on the first location transmitted from the driving assistance apparatus, and 
a second communicator configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus.
Aist teaches:
a first communicator configured to transmit the data on the first location, and (See at least [0027-0028]: “Referring now to FIG. 1, therein is shown a navigation system 100 with a communication mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server, with a communication path 104, such as a wireless or wired network. For example, the first device 102 can be of any of a variety of mobile devices, such as a cellular phone, personal digital assistant, a notebook computer, automotive telematic navigation system, or other multi-functional mobile communication or entertainment device. The first device 102 can be a standalone device, or can be incorporated with a vehicle, for example a car, truck, motorcycle, tricycle, bicycle, bus, ship, submarine, or train. The vehicle can be powered either by a motor, human, or animal. The first device 102 can couple to the communication path 104 to communicate with the second device 106” and [0252]: "For example, based on detecting the hazardous incident along the path 218 to be traveled by the first device 218, the second device 106 can generate the emergency information 238. In this example, the generated instance of the emergency information 218 can include the physical location 210 of the hazardous incident. After generating the emergency information 238, the second device 106 can communicate the emergency information 238 to the first device 102." Examiner interprets the navigation system to be a driving assistance apparatus that includes a first device or first communicator. It is shown that the first communicator is able to transmit data on the location of a hazardous incident. 
a second communicator configured to transmit the data on the first location accumulated in the data memory to the driving assistance apparatus. (See at least [0031]: "The second device 106 can have a means for coupling with the communication path 104 to communicate with the first device 102" and [0252]: "For example, based on detecting the hazardous incident along the path 218 to be traveled by the first device 218, the second device 106 can generate the emergency information 238. In this example, the generated instance of the emergency information 218 can include the physical location 210 of the hazardous incident. After generating the emergency information 238, the second device 106 can communicate the emergency information 238 to the first device 102." Examiner interprets the navigation system to be a driving assistance apparatus that includes a first device or first communicator. It is implied that the first communicator transmits data on the location of a hazardous incident to the second device or second communicator, since the second communicator uses the first communicator’s acquired data to generate emergency information. This emergency information is then transmitted back to the first device.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Suzuno and Umezane’s driving assistance apparatus with Aist’s technique of including a first communicator and second communicator for transmitting location information from the driving assistance apparatus to the management server, and vice versa. By enabling the exchange of hazardous location information between the driving assistance and apparatus, the system can use the acquired location information to provide the driver with advice or alerts for collision avoidance in real time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2019123327 A is directed to a vehicle control device that estimates the emotions of a vehicle occupant and uses that information to control the acceleration, braking, and other vehicle mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikki Molina whose telephone number is (571) 272-5180. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKKI MARIE M MOLINA/Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662